Calhoon, J.,
delivered the opinion of the court.
It is to be noted that by the law of Illinois (1 Starr & C. *372Ann. St., p. 1082, § 17) it is provided as follows: “The proceedings and judgment before justices of the peace may be proved by a certified copy thereof,” etc. Under this, it must be a'certified.copy of the whole record, “ so that the court may determine the legal effect of the whole of it, which may be quite different from that of a part.” Vail v. Iglehart, 69 Ill., 335. The importance of strict adherence to the act of congress on the authentication of records is quite apparent. This record shows an action in Mississippi on a judgment of a justice of the peace in Illinois. The justice certifies that “the foregoing is a true and correct transcript of the judgment given by me in the above entitled suit, and that said transcript and the papers herewith accompanying contain a full and perfect statement of all the proceedings before.me in the above entitled cause.” This is insufficient. What are the papers “herewith accompanying ? ’ ’ Won epnstat but they would show the whole thing .a nullity.

Affirmed.